Citation Nr: 0525124	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  03-08 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the July 23, 1956, rating decision denying 
service connection for a chronic eye disorder to include 
diplopia was clearly and unmistakably erroneous.  

2.  Entitlement to service connection for a chronic eye 
disorder to include diplopia.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active service from December 1950 to December 
1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 23, 1956, rating decision of 
the Boston, Massachusetts, Regional Office which denied 
service connection for a chronic eye disability to include 
diplopia.  In February 1956, the veteran submitted a notice 
of disagreement with the denial of service connection for a 
chronic eye disorder to include diplopia.  In December 1956, 
the Board denied service connection for alternating-type 
esotropia.  

In March 2003, the St. Petersburg, Florida Regional Office 
(RO) determined that the July 23, 1956, rating decision 
denying service connection for a chronic eye disorder to 
include diplopia was not clearly and unmistakably erroneous.  
In January 2005, the veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge.  

In March 2005, the veteran submitted a Motion for 
Reconsideration of the Board's December 1956 decision denying 
service connection for alternating-type esotropia.  In August 
2005, a Deputy Vice Chairman of the Board denied the 
veteran's Motion for Reconsideration.  The Deputy Vice 
Chairman informed the veteran that the issue of service 
connection for a chronic eye disorder to include diplopia had 
not been addressed by the December 1956 Board decision and 
therefore was still pending before the Board.  

For the reasons and bases addressed below, the issue of 
whether the Department of Veterans Affairs (VA) committed 
clear and unmistakable error in its July 23, 1956, rating 
decision denying service connection for a chronic eye 
disorder to include diplopia is DISMISSED and service 
connection for chronic diplopia is GRANTED.  
FINDINGS OF FACT

1.  The July 23, 1956, rating decision denying service 
connection for a chronic eye disorder to include diplopia is 
not final.  

2.  Chronic diplopia has been shown to have originated during 
active service.  

3.  Chronic diplopia is not a usual effect of the veteran's 
inservice eye surgeries.  


CONCLUSIONS OF LAW

1.  The July 23, 1956, rating decision denying service 
connection for a chronic eye disorder to include diplopia is 
not final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2004).  

2.  Chronic diplopia was incurred during wartime service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The veteran asserts that the July 23, 1956, rating decision 
denying service connection for a chronic eye disorder was 
clearly and unmistakably erroneous.  Generally, appellate 
review is initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished.  Absent such action, a rating determination is 
considered to be final and is not subject to review except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§ 7105 (West 2002).  Title 38 of the Code of Federal 
Regulations (2004) provides, in pertinent part, that:

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended. For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(2004). 

The July 23, 1956, rating decision denied service connection 
for a chronic eye disorder to include diplopia.  In September 
1956, the veteran submitted a notice of disagreement wherein 
he specifically disagreed with the denial of service 
connection for chronic diplopia.  In its December 1956 
decision, the Board denied service connection solely for 
alternating-type esotropia.  Therefore, the July 23, 1956, 
rating decision was neither subsumed by the December 1956 
Board decision nor may be considered to be final.  The issue 
of the veteran's entitlement to service connection for a 
chronic eye disorder to include diplopia has remained pending 
before the Board.  In the absence of a final decision, the 
Board finds no allegation of fact or law upon which relief 
may be granted.  Accordingly, the veteran's claim is 
dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2002).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  38 
C.F.R. § 3.306(b)(1) (2004).  

At his December 1950 physical examination for service 
entrance, the veteran was reported to exhibit alternating 
esotropia.  A September 1952 Air Force treatment record notes 
that the veteran exhibited alternating esotropia and right 
hypertropia.  A March 1953 Air Force hospital summary 
indicates that the veteran underwent eye surgery in October 
1952 in order to attempt to correct his pre-existing acquired 
alternating convergent-type heterotropia.  On examination, 
the veteran was found to exhibit a convergent strabismus.  
The veteran subsequently requested a second surgical 
procedure to correct his cosmetic problems.  The veteran's 
treating military medical personnel informed him that the 
surgery "might result in intractable diplopia."  On 
post-surgical examination, the veteran exhibited esotropia.  
No residual diplopia was noted.  A January 1954 Air Force 
hospital summary notes that the veteran exhibited 
post-operative divergent heterotropia; underwent additional 
eye surgery; and exhibited esotropia and right hypertropia 
following the procedure.  At his November 1954 physical 
examination for service entrance, the veteran exhibited right 
hypertropia.  

A December 1955 written statement from Lester L. Covell, 
M.D., indicates that the veteran complained of diplopia and 
eye fatigue.  He reported that he first experienced diplopia 
following an inservice eye operation.  The veteran was 
diagnosed with diplopia.  

At a July 1956 VA examination for compensation purposes, the 
veteran was diagnosed with residual esotropia, residual right 
hypertropia, and diplopia secondary to esotropia and right 
hypertropia.  The VA examiner commented that:

In view of the fact that no mention of 
diplopia is made in the induction 
examination of December 22, 1950, the 
condition is considered aggravated by the 
undersigned.  
A December 2002 written statement from John W. Glotfelty, 
M.D., states that he had reviewed the veteran's clinical 
records.  Dr. Glotfelty determined that: 

On this basis, it is my opinion that this 
gentleman had deviation of the eyes prior 
to entering the service.  Apparently, he 
had adapted to this eye position and was 
having no symptoms of double vision.  ...  
In my opinion, this surgery, though 
apparently making him appear with 
straighter eyes to the public, upset the 
balance that he had developed as a child 
to avoid double vision.  Since that time, 
he has not been able to comfortably 
function without some double vision.  

A September 2003 written statement from Michael A. Schmitt, 
M.D., conveys that he had reviewed the veteran's service 
medical records.  The doctor determined that the veteran's 
"double vision is the result of the eye surgeries performed 
while in military service."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service medical records make no 
findings of chronic diplopia.  VA and private physicians have 
repeatedly determined that the veteran's chronic diplopia was 
initially manifested as the result of his inservice eye 
surgeries.  While the veteran's treating military physicians 
noted that his inservice eye surgeries "might result in 
intractable diplopia," neither those doctors nor any other 
physician has determined that diplopia is a usual result of 
such procedures.  Given this fact and in the absence of any 
evidence to the contrary, the Board concludes that service 
connection is warranted for chronic diplopia.  


III.  VCAA

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  The Court has 
directed that the VCAA does not apply to claims of clear and 
unmistakable error.  Hines v. Principi, 18 Vet.App. 227, 235 
( 2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  

The veteran was apparently not provided with a VCAA notice 
which informed him of the evidence needed to support his 
claim for service connection for a chronic eye disorder to 
include diplopia; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
Board finds that such deficiency is not prejudicial to the 
veteran give the favorable resolution of his claim above.  


ORDER

The issue of whether the July 23, 1956, rating decision 
denying service connection for a chronic eye disorder to 
include diplopia was clearly and unmistakably erroneous is 
DISMISSED.  

Service connection for chronic diplopia is GRANTED.  



	                        
____________________________________________
	J. T. Hutcheson
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


